Citation Nr: 1142029	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for internal derangement of the right knee with traumatic arthritis, status postoperative removal of the medial meniscus, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty in the United States Navy from March 1951 to March 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent for the appellant's service-connected right knee disability.  

In reviewing the record on appeal, however, the Board observes that although the appellant's service connected right knee disability was initially rated as 10 percent disabling in a May 1956 rating decision, in a subsequent February 1970 rating decision, the RO increased the rating for the appellant's right knee disability to 20 percent, effective October 14, 1969.  According to the record before the Board, it appears that this 20 percent rating has remained in effect to date.  Thus, it is protected from reduction.  38 C.F.R. § 3.951(b) (2011).  In light of this history, the Board has recharacterized the issue on appeal as set forth on the cover page of this decision.  The RO, Veteran, his representative, and the Board all missed this fact during the course of this appeal.  

It is also noted that in connection with this appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  In February 2011, however, the appellant withdrew his request and asked that his case be considered based on the evidence of record.  

In April 2011, the Board remanded the matter for additional evidentiary development.  As set forth below, another remand of this matter is unfortunately necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


REMAND

As set forth above, the record on appeal appears to indicate that the appellant has been in receipt of a 20 percent disability rating for his service-connected right knee disability since October 1969.  Nonetheless, in the March 2008 rating decision on appeal as well as in the September 2008 Statement of the Case and the March 2009 and September 2011 Supplemental Statements of the Case, the RO indicated that a 10 percent disability rating was in effect and that a higher rating was not warranted.  This discrepancy must be clarified on remand to avoid the possibility of prejudice to the appellant.  Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby). 

In addition, the Board notes that pursuant to its April 2011 remand instructions, the appellant underwent VA medical examination in May 2011.  The examiner, however, failed to comment on the degree of additional loss of range of motion due to weakened movement, excess fatigability, or incoordination, as the Board had requested.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that "in the context of examinations evaluating functional loss in the musculoskeletal system under [diagnostic codes] based upon limitation of motion," an examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), slip. op. at 17 (noting that "[i]t is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the veteran's disability.").  If the examiner is unable to provide the requested information, he or she must explain the rationale of such a conclusion.  Id.; see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  If not, "it is the Board's duty to remand for further development.").  

In view of the foregoing, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should review the record for the purposes of determining the current disability rating in effect for the appellant's service-connected right knee disability and ensuring that he has been receiving the appropriate disability compensation.  An explanation must be provided to the appellant and his representative.  

2.  The RO should contact the examiner who conducted the May 2011 examination, if available, and request that she provide an addendum to her examination report clarifying the degree of additional range of right knee motion loss due to any weakened movement, excess fatigability, or incoordination.  If the examiner is unable to provide the requested opinion, she must explain the basis for such conclusion.

3.  If the examiner who conducted the May 2011 VA medical examination is no longer available, the appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected right knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected right knee disability, including any loss of motion, instability, or painful scarring.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  If the examiner feels unable to provide the requested information, he or she must explain the basis of such conclusion. 

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


